Citation Nr: 1043715	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  05-31 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for perforated 
esophagus through and through with gastroesophageal reflux 
disease (GERD) prior to December 9, 2008 and greater than 10 
percent beginning December 9, 2008.

2.  Entitlement to a compensable disability rating for left vocal 
cord paralysis due to tracheal injury.  

3.  Entitlement to a compensable disability rating for gunshot 
scars and tracheostomy scars neck.  

4.  Entitlement to a compensable disability rating for comminuted 
fracture third metacarpal left hand prior to December 9, 2008.

5.  Entitlement to service connection for muscle and/or an 
orthopedic disorder of the neck to include as secondary to 
service-connected gunshot scars and tracheostomy scars neck.  

6.  Entitlement to service connection for nerve damage of the 
neck to include as secondary to service-connected gunshot scars 
and tracheostomy scars neck.  

7.  Entitlement to service connection for a bilateral shoulder 
disorder to include as secondary to service-connected gunshot 
scars and tracheostomy scars neck.  

8.  Entitlement to service connection for a bilateral sinus 
disorder to include as secondary to service-connected gunshot 
scars and tracheostomy scars neck.  

9.  Entitlement to service connection for an eye disorder to 
include as secondary to service-connected gunshot scars and 
tracheostomy scars neck.  

10.  Entitlement to service connection for an acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD) as secondary to service-connected gunshot scars and 
tracheostomy scars neck.  

11.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran had active service from June 1974 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which continued noncompensable ratings for 
perforated esophagus through and through, left vocal cord 
paralysis due to tracheal injury, gunshot scars and tracheostomy 
scars neck, and comminuted fracture third metacarpal left hand 
and denied service connection for muscle damage of the neck, 
nerve damage of the neck, a bilateral shoulder disorder, a 
bilateral sinus disorder, an eye disorder, and PTSD, and denied 
entitlement to a TDIU.  

By rating decision dated in March 2010, the RO included GERD with 
the Veteran's perforated esophagus through and through and 
increased the Veteran's disability rating for this disorder from 
noncompensable to 10 percent with an effective date of the date 
of December 9, 2008, the date of the most recent VA examination.  
However, the Veteran's appeal for a higher rating both before and 
after December 9, 2008 remains before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice 
of disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, but 
less than the maximum available benefit, does not abrogate the 
pending appeal).  

In March 2010, the Veteran submitted a written statement 
disagreeing with the effective date of December 9, 2008, for the 
10 percent rating.  Because his appeal originated from the rating 
decision on appeal that denied his claim for increased rating, he 
is actually appealing the assignment of staged rating.  The 
January 2004 rating decision remains in controversy because the 
staged ratings assigned remain less than the maximum.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); AB, 6 Vet. App. at 38.  
Thus, the appeal regarding the rating is not the question of 
entitlement to an earlier effective date for a 10 percent rating, 
but rather the claim of entitlement to a compensable disability 
rating prior to December 9, 2008 and a rating in excess of 10 
percent from that date.   


By rating decision dated in March 2010, the RO also increased the 
Veteran's disability rating for comminuted fracture third 
metacarpal left hand from noncompensable to 10 percent with an 
effective date of the date of December 9, 2008, the date of the 
most recent VA examination.  It was noted in the rating decision 
that 10 percent is the highest rating available under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5226 was the highest rating 
possible and, as such, was considered a full grant of the appeal 
beginning December 9, 2008.  As such, only the issue of 
entitlement to a compensable disability rating for comminuted 
fracture third metacarpal left hand prior to December 9, 2008 
remains before the Board.  

The Veteran originally filed a claim of entitlement to service 
connection for a muscle damage of the neck.  However, a November 
2003 VA X-ray examination of the cervical spine revealed mild 
degenerative changes at C6-7 disk space.  The impression was 1) 
gunshot would, cervical spine, with mild degenerative disk 
disease, 2) motorcycle accident, recent, with aggravation of 
cervical complaints.  Although not claimed by the Veteran, the 
Board is expanding his original claim to include muscle and 
orthopedic disorders of the neck.  

The Veteran originally filed a claim of entitlement to service 
connection for PTSD.  However, the medical evidence of record 
indicates that the Veteran has been diagnosed with major 
depression.  Although not claimed by the Veteran, the Board is 
expanding his original claim to include all acquired psychiatric 
disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a 
claimant without medical expertise cannot be expected to 
precisely delineate the diagnosis of his mental illness; he filed 
a claim for the affliction his mental condition, whatever it is, 
causes him].

The issues of entitlement to service connection for a muscle 
and/or orthopedic disorder of the neck, entitlement to service 
connection for an acquired psychiatric disorder, and entitlement 
to a TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 9, 2008 the Veteran's perforated esophagus 
through and through manifested by intermittent mild dysphagia to 
solids with no heartburn or regurgitation and no indication of 
GERD.

2.  Beginning December 9, 2008 the Veteran's perforated esophagus 
through and through with GERD has been manifested by dysphagia 
with symptoms relieved, for the most part, by taking Tums or  
Rolaids.

3.  The Veteran's left vocal cord paralysis due to tracheal 
injury is manifested by weak left throat muscles and subjective 
complaints of difficulty swallowing.  There is no objective 
evidence of complete or incomplete paralysis.

4.  The Veteran's gunshot scars and tracheostomy scars neck are 
not deep, unstable, or painful; do not lose its covering 
repeatedly; do not cover an area of 144 square inches or greater; 
do not adversely affect any function; and do not manifest a 
characteristic of disfigurement.

5.  Prior to December 9, 2008 Veteran's comminuted fracture third 
metacarpal left hand was not manifested by limitation of motion, 
weakened movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.

6.  There is no medical evidence of a current nerve disorder of 
the neck.

7.  There is no medical evidence of a current bilateral shoulder 
disorder.

8.  There is no medical evidence of a current bilateral sinus 
disorder.

9.  There is no evidence of an eye disorder in service, or within 
one year after service, and no competent medical evidence linking 
the Veteran's current partial right traumatic 3rd nerve palsy and 
optic neuropathy with his period of military service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
perforated esophagus through and through were not met prior to 
December 9, 2008.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Codes (DCs) 7203-7346 
(2010).

2.  The criteria for a disability rating greater than 10 percent 
for perforated esophagus through and through with GERD have not 
been met beginning December 9, 2008.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, DCs 7203-7346 
(2010).

3.  The criteria for a compensable disability rating  for left 
vocal cord paralysis due to tracheal injury have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 
4.124a Diagnostic Code (Code) 8210 (2010).

4.  The criteria for a compensable disability rating for gunshot 
scars and tracheostomy scars neck have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7805 (prior to October 23, 2008).

5.  Prior to December 9, 2008, the criteria for a compensable 
disability rating for comminuted fracture third metacarpal left 
were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.20, 4.27, 4.31, 4.71a, Diagnostic Code 
(DC) 5299-5226 (2010).  

6.  Service connection for nerve damage of the neck is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2010).

7.  Service connection for a bilateral shoulder disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2010).

8.  Service connection for a bilateral sinus disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2010).

9.  Service connection for an eye disorder is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his service-
connected perforated esophagus through and through, left vocal 
cord paralysis due to tracheal injury, gunshot scars and 
tracheostomy scars neck, and comminuted fracture third metacarpal 
left hand are more disabling than currently evaluated.  He also 
contends that nerve damage of the neck, a bilateral shoulder 
disorder, a bilateral sinus disorder, a dry eye disorder are 
secondary to his service-connected gunshot scars and tracheostomy 
scars neck.

Factual Background

Service treatment records show that the Veteran was driving his 
car down an alley in April 1975 when an unknown man started 
shouting and yelling at him.  The Veteran got out of his car and 
was shot in the neck and left hand.  The Veteran was hospitalized 
from April 1975 to June 1975 as a result of this incident and the 
discharge diagnoses were as follows:  1)  gunshot wound, left 
neck, 2) injury to cervical trachea and esophagus, 3) fractured 
mandible, and 4) left vocal cord paralysis.  A May 1976 
separation examination was normal with the exception of residuals 
of the April 1975 shooting and a left knee injury.  In 
particular, "nose," "sinuses," "eyes-general," "upper 
extremities," and "neurologic" were reportedly normal.   

The Veteran was discharged from military service in June 1976 and 
in July 1988 he submitted a claim for residuals of the April 1975 
shooting incident.  He was afforded a VA general examination in 
March 1989 and by rating decision dated in November 1989 the RO 
granted service connection for fracture of the mandible, 
perforated esophagus through and through, comminuted fracture of 
the left hand 3rd metacarpal, left vocal cord paralysis due to 
tracheal injury, and gunshot wound scars and tracheostomy scars 
of the neck and assigned noncompensable disability ratings 
effective July 13, 1988, the date of his initial claim for VA 
benefits.  At that time the RO also denied service connection 
bilateral hearing loss and headaches.  The Veteran perfected an 
appeal regarding this decision but the Board continued the 
ratings assigned and previous denial in an August 1990 decision.   

Subsequently, in March 2003 the Veteran was involved in a very 
serious motorcycle accident.  He was awarded nonservice-connected 
pension benefits as a result of the residuals of this accident by 
rating decision dated in August 2003.  He was also awarded Social 
Security disability benefits effective March 2003.  In October 
2003 the Veteran submitted a claim resulting in the current 
appeal.  He was afforded a several VA examinations in November 
2003, December 2008, June 2009, August 2009, and January 2010.  

Relevant Medical Evidence

During a November 2003 VA sinuses examination the Veteran 
complained of difficulty breathing upon heavy exertion.  He also 
complained about a tracheotomy scar anteriorly.  He described 
intermittent mild dysphagia to solids, some intermittent 
hoarseness and intermittent globus sensation.  The Veteran denied 
heartburn or regurgitation.  He also denied shortness of breath 
at rest, stridor, and/or distress.

On physical examination the examiner indicated that the Veteran 
was in no apparent distress.  There was no stridor and no 
shortness of breath.  There was no use of accessory musculature 
of respiration.  Ears and tympanic membranes were intact with no 
evidence of traction, perforation, or effusion noted.  There was 
some mucin stranding.  There was no pus.  There were no polyps or 
masses.  Examination of the oropharynx or oral cavity revealed no 
trismus and the base of the tongue and floor of mouth were soft.  
There were no lesions and there was no erythema or exudate.  Upon 
scope examination the true vocal chords were mobile bilaterally.  
The endolarynx appeared intact.  There was moderate posterior 
erythema and edema as well as pachyderma consistent with reflux 
laryngitis.  There was no subglottic narrowing and no granulation 
of tissue noted.  Upon physical examination of the neck there was 
no lymphadenopathy or masses.  There was a well-healed 
tracheotomy scar.  There was also a well-healed surgical wound at 
the level of the larynx.  The assessment was reflux laryngitis 
causing the majority of the Veteran's symptoms, status post 
gunshot wound with well-healed tracheotomy scar, and status post 
gunshot wound to the neck with open endolaryngeal repair with no 
evidence of significant sequelae.  

During a November 2003 VA joints examination the Veteran 
indicated that he was right-hand dominant and worked as an 
electrician.  He took Vicodin for the pain and also used a muscle 
relaxer.  The Veteran denied utilizing crutches, braces, canes, 
or other assistive devices.  The Veteran related a history of a 
gunshot wound to the neck and left hand in 1975.  He underwent 
surgery for reconstruction of the soft tissues and was told that 
a bullet was lodged in his spine.  He also underwent surgery for 
a fracture of the long metacarpal.  

With regard to the neck, the Veteran complained of moderate 
discomfort in the cervical spine following the gunshot wound and 
subsequent reconstruction.  However, he was involved in a 
motorcycle accident in March 2003, and since that time has had 
difficulty with chronic pain and popping in the cervical spine.  
At the time of the VA examination, the Veteran complained of 
diminished range of motion in the neck, as well as discomfort at 
extremes of motion.  He described no radicular symptoms.  

With regard to the left hand, the Veteran complained of tightness 
in the hand with maximum flexion or occasional pain with 
stressing of the third digit.  With regard to the claim for 
service connection for a bilateral shoulder disorder, the Veteran 
reported that his shoulder problems stem from his neck into the 
trapezial region.  He denied any history of trauma or injury to 
the shoulders and he denied shoulder pain, per se.

On physical examination of the neck the examiner noted a 1.5 
centimeter (cm) tracheotomy scar and a 9 cm anterior and left 
cervical scar.  Range of motion of the cervical spine was limited 
by the Veteran's complaints of discomfort to 30 degrees of 
flexion, 30 degrees of extension, 60 degrees or left side 
rotation, and 45 degrees of right side rotation.  The Veteran's 
neurological evaluation revealed physiologic and symmetrical 
reflexes and strength and sensation in both upper extremities.  
Tinel's was negative at the wrist and elbow and no muscular 
atrophy was noted.

Physical examination of the left hand revealed a 2.5 cm volar 
incision and a 7 cm dorsal incision, both over the metacarpal.  
He had full active range of motion of the hand.  He had some 
complaints of stiffness.  Isolated nerve, tendon, and vascular 
testings were otherwise unremarkable.  

X-ray examination of the cervical spine revealed a bullet 
embedded in the center portion in the of the body of C7.  Mild 
degenerative changes were noted at C6-7 disk space.  The 
impression was 1) gunshot would, cervical spine, with mild 
degenerative disk disease, 2) motorcycle accident, recent, with 
aggravation of cervical complaints, and 3) gunshot wound, left 
hand, with long metacarpal fracture, moderately symptomatic.  

During a November 2003 VA eye examination the examiner diagnosed 
the Veteran with partial right traumatic 3rd nerve palsy and 
optic neuropathy and opined that this condition was secondary to 
a post-service March 2003 motorcycle accident as the Veteran's 
symptoms of double vision began immediately after the motorcycle 
accident.  The examiner further opined that the Veteran's eye 
problems were not related to his in-service gunshot wound to the 
neck.   

During a December 2008 VA examination of the left hand the 
Veteran complained of pain with range of motion of the left hand.  
This was primarily between the second and third metacarpals, 
which is where the debris track lay.  The Veteran also had 
decreased grip and weakness in the hand.  The Veteran took 
Vicodin for other disabilities but this, reportedly, helped his 
hand.  The Veteran denied flare-ups with increased pain with 
overuse of the hand.  He used no braces and indicated that there 
was no reinjury or other surgery.  Daily activities were affected 
in decreased amount of grip and pain with repetitive motion.  
Employment wise, the Veteran was currently unemployed.  The 
examiner indicated that the claims file was reviewed.    

On physical examination of the left hand the examiner noted a 7 
cm Z-shaped scar on the dorsum of the hand between the first and 
the fourth metacarpals midshaft.  The Veteran did not have any 
tenderness in the metacarpal area of the hand to palpation.  The 
metacarpophalangeal joints of all four fingers flexed to 90 
degrees and fully extended.  The proximal interphalangeal join 
flexed to 100 degrees and fully extended.  The distal 
interphalangeal joints flexed to 90 degrees and fully extended.  
Repeat flexion and extension of the fingers and the joints of the 
fingers produced some discomfort between the second and third 
metacarpal and some weakness but no fatigue.  He did have some 
weakness of grip.  He did not have a gap between the fingertips 
and the palm with making a fist.  

X-ray examination of the left hand showed that the Veteran had a 
fragmentation track between the second and third metacarpals of 
the left hand.  This was approximately midshaft.  There were 
foreign bodies of metallic nature, which were fragmentations of 
bullet wound that the Veteran sustained.  There was also evidence 
of healed fracture and would not offer any residual.  There was a 
significant track between the second and third metacarpals, 
however.  

During a December 2008 VA speech pathology examination the 
examiner noted that physical examination revealed chronic left 
true vocal cord paresis with right true vocal cord mobile and 
compensating for weakness of left true vocal cord.  Following 
full barium swallow study, the Veteran exhibited no significant 
symptoms of oral dysphagia.  The examiner specifically noted that 
the Veteran's phonation was strong and clear; speech, 
intelligible; and language within normal limits.  

The examiner summarized the test as indicating that the Veteran 
exhibited mild-moderate symptoms of pharyngeal dysphagia but it 
was safe to continue feeding by mouth on a regular diet as 
tolerated.  

During a December 2008 VA otolaryngology examination the Veteran 
denied aspiration symptoms and was breathing well.  

During a December 2008 VA esophagus and hiatal hernia examination 
the examiner noted that there were no records of treatment for 
GERD, dysphagia, or any esophageal symptoms since the Veteran's 
military discharge.  At the time of the examiner the Veteran 
denied being on any medications for reflux.  He noted 
intermittent dysphagia to solids and occasional odynophagia.  He 
reported heartburn or pyrosis several times per week and noted 
occasional regurgitation of bile-like fluid a few times per week.  
He stated he used either Tums or Rolaids to relieve heartburn 
symptoms.  He denied nausea and vomiting, abdominal pain, or 
hematemesis.  His last EGD was reportedly in 1976 and the Veteran 
denied a history of abdominal surgeries or GI cancers.  
Endoscopic testing revealed GERD but was negative for esophageal 
stricture or mass.  The examiner indicated that the claims file 
was reviewed.    

In a June 2009 VA examination addendum the December 2008 VA 
esophagus and hiatal hernia examiner opined that the Veteran's 
GERD was as likely as not related to his service-connected 
esophageal trauma.  

During a June 2009 VA sinuses examination the examiner noted a 
history of sinusitis but indicated that the previous diagnosis 
was not based on X-ray examination.  On physical examination the 
examiner noted no evidence of sinus disease.  There was no soft 
palate abnormality and no signs of either nasal obstruction or 
polyps present.  There was septal deviation but no deviation due 
to trauma and no permanent hypertrophy or turbinates from 
bacterial rhinitis.  Rhinoscleroma was not present and there was 
no evidence of tissue loss, scarring, or deformity of the nose.  
There was no evidence of Wegener's granulomatosis or 
granulomatous infection.  On X-ray examination, all the parasinal 
sinuses were well aerated and clear.  The bones were 
unremarkable.  The impression was no radiographic evidence of 
sinusitis.  The impression was no chronic condition associated 
with sinusitis.  

During June 2009, August 2009, and January 2010 VA neurological 
examination the Veteran was diagnosed with migraine headaches 
secondary to his service-connected gunshot wounds to the neck.  

Also of record are VA outpatient treatment reports dated through 
April 2009 which primarily show treatment for injuries associated 
with the Veteran's March 2003 motorcycle accident.  


General Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

If a disability is determined to be service connected it will be 
assigned a disability rating.  Disability evaluations are 
determined by the application of a schedule of ratings, which are 
based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability more 
closely approximates the criteria for that rating.  Otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  

Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen; unlisted disabilities requiring rating by analogy will be 
coded first the numbers of the most closely related body part and 
"99."

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim. Fenderson 
v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007). 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  38 C.F.R. § 4.45.  Also, the VA General 
Counsel held in VAOPGCPREC 9-98 after reiterating its holding in 
VAOPGCPREC 23-97 that pain as a factor must be considered in the 
evaluation of a joint disability with arthritis and that the 
provisions of 38 C.F.R. § 4.59 are for consideration.

Analysis

INCREASED RATINGS

1.	 Perforated esophagus through and through with GERD

By rating decision dated in November 1989 the RO granted service 
connection for perforated esophagus through and through and 
assigned a noncompensable disability rating effective July 13, 
1988, the date of his initial claim for VA benefits.  By rating 
decision dated in January 2004 the RO continued a non-compensable 
rating for the perforated esophagus.  By rating decision in March 
2010, the RO included GERD with the Veteran's perforated 
esophagus through and through and increased the Veteran's 
disability rating for this disorder from noncompensable to 10 
percent with an effective date of the date of December 9, 2008, 
the date of the most recent VA examination.  

There are two periods of time at issue here: prior to December 9, 
2008, when the Veteran's perforated esophagus through and through 
with GERD was evaluated as noncompensably disabling; and from 
December 9, 2008 to the present, when the Veteran's disorder was 
evaluated as 10 percent disabling.  The Board will consider the 
proper evaluation to be assigned for both time periods per Hart.
 
The Veteran's perforated esophagus through and through with GERD 
is rated by analogy under 38 C.F.R. § 4.114, Diagnostic Codes 
(DCs) 7203-7346, the diagnostic codes for stricture of esophagus 
and hernia hiatal.  See 38 C.F.R. § 4.27.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code requires 
use of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after the 
hyphen.  This hyphenated diagnostic code may be read to indicate 
that stricture of esophagus is the service-connected disorder, 
and it is rated as if the residual condition is hernia hiatal 
under Diagnostic Code 7346. 

Under DC 7203, a 30 percent disability evaluation requires, 
moderate stricture; a 50 percent evaluation requires severe 
stricture, permitting liquids only.  Under DC 7346, a 10 percent 
disability rating is warranted for hiatal hernia when the 
evidence shows two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent evaluation is 
warranted when there is persistently recurrent epigastric 
distress with dysphasia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive of considerable 
impairment of health.  A 60 percent evaluation contemplates a 
level of impairment which includes symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.

a.	 Prior to December 9, 2008

The Board finds that the evidence of record does not substantiate 
a compensable disability rating for the Veteran's perforated 
esophagus through and through with GERD for the period of time 
prior to December 9, 2008.  As above, under DC 7346 a 10 percent 
disability rating is warranted when the evidence shows two or 
more of the following symptoms: persistently recurrent epigastric 
distress with dysphasia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive of considerable 
impairment of health.  As above, during the November 2003 VA 
examination the Veteran described intermittent mild dysphagia to 
solids but denied heartburn or regurgitation.  While the Veteran 
complained of dysphagia during the November 2003 VA examination a 
compensable rating under DC 7346 requires two or more symptoms, 
to include dysphagia.  Furthermore, there was no impression of 
GERD until the December 9, 2008 VA examination.  Also, there is 
no indication of esophageal stricture prior to December 9, 2008.  
The December 2008 VA esophagus and hiatal hernia examination 
report shows endoscopic testing which was negative for esophageal 
stricture or mass.  As such, a compensable disability rating for 
the Veteran's perforated esophagus through and through under 
either DC 7346 or DC 7203 is not warranted prior to December 9, 
2008.    

b.	 Beginning December 9, 2008

The Board also finds that the evidence of record does not 
substantiate a disability rating greater than 10 percent for the 
Veteran's perforated esophagus through and through with GERD 
beginning December 9, 2008.  As above, the next higher rating of 
30 percent under DC 7346 requires persistently recurrent 
epigastric distress with dysphasia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health.  While the record shows that 
the Veteran suffers from dysphagia the Board notes that Veteran's 
symptoms are relieved, for the most part, by taking Tums or 
Rolaids.  Also, as above, DC 7203 provides ratings for esophagus 
stricture.  However, the December 2008 VA esophagus and hiatal 
hernia examination report shows endoscopic testing which was 
negative for esophageal stricture or mass.  In addition, while 
the record shows that the Veteran is currently unemployed his 
unemployment stems from residuals of a March 2003 motorcycle 
accident.  Such findings are not indicative of considerable 
impairment of health and are already contemplated in the assigned 
evaluation.  

The Board has also considered whether there are any other 
diagnostic codes pertaining to the digestive system that would 
result in a more favorable rating for the Veteran, including 38 
C.F.R. § 4.114, DC 7305.  DC 7305 provides ratings for duodenal 
ulcers.  Specifically, pursuant to DC 7305 moderate duodenal 
ulcer, with recurrent episodes of severe symptoms 2 or 3 times a 
year averaging 10 days in duration, or with continuous moderate 
manifestations warrants a 20 percent rating.  However, there is 
no evidence of ulceration and the duodenal bulb in any of the 
above cited medical records.  Furthermore, there is no evidence 
of recurrent episodes of severe gastrointestinal symptoms 2 or 3 
times a year averaging 10 days in duration.  As above, the record 
shows that the Veteran's symptoms are relieved, for the most 
part, by taking by taking TUMs or ROLAIDs.  As such, objective 
findings do not warrant a disability rating in excess of 10 
percent pursuant to DC 7305.  There are no other diagnostic codes 
for consideration.

Accordingly, the Board finds that the assigned evaluations are 
appropriate in this case and that the degree of impairment 
resulting from the service-connected GERD in this case does not 
more nearly approximate the next higher ratings.  

2.	 Left vocal cord paralysis due to tracheal injury

As above, by rating decision dated in November 1989 the RO 
granted service connection for left vocal cord paralysis due to 
tracheal injury and assigned a noncompensable disability rating 
effective July 13, 1988, the date of his initial claim for VA 
benefits.  By rating decision dated in January 2004 the RO 
continued a non-compensable rating for the left vocal cord 
paralysis.  

The Veteran's left vocal cord paralysis is rated by analogy under 
38 C.F.R. § 4.124a, DC 8210, the diagnostic code for tenth 
(pneumogastric, vagus) cranial nerve.  Under DC 8210, a 10 
percent rating is warranted when there is evidence of moderate 
incomplete paralysis of the tenth cranial nerve.  A 30 percent 
rating is warranted when there is evidence of severe incomplete 
paralysis of the tenth cranial nerve.  A 50 percent rating is 
warranted when there is evidence of complete paralysis of the 
tenth cranial nerve.  The severity of impairment is dependent 
upon the extent of sensory and motor loss to organs of voice, 
respiration, pharynx, stomach and heart.  

There is no evidence that the Veteran has current symptomatology 
of vocal cord dysfunction that affect his voice, respiration, 
pharynx, stomach or heart that would warrant a compensable 
evaluation.  During a November 2003 VA sinuses examination the 
Veteran complained of difficulty breathing upon heavy exertion 
and described some intermittent hoarseness and intermittent 
globus sensation.  The true vocal cords were mobile bilaterally.  
The examiner made an assessment of reflux laryngitis causing the 
majority of the Veteran's symptoms and noted there was no 
evidence of significant sequelae from the neck wound.  During the 
December 2008 VA speech pathology examination the examiner 
indicated that the Veteran exhibited mild-moderate symptoms of 
pharyngeal dysphagia but it was safe to continue feeding on a 
regular diet as tolerated.  There was left true vocal cord 
paresis with right vocal cord mobility.  The examiner 
specifically noted that the Veteran's phonation was strong and 
clear; speech, intelligible; and language within normal limits.  
During the December 2008 VA otolaryngology examination the 
Veteran denied aspiration symptoms and was breathing well.  

The evidence does not show that the Veteran's impairment more 
closely approximates moderate incomplete paralysis.  A 
compensable rating for the Veteran's left vocal cord paralysis is 
not warranted.  The preponderance of the evidence is against the 
claim for a compensable evaluation for left vocal cord paralysis.  
As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable to 
warrant a more favorable outcome. 38 U.S.C.A. § 5107(b).  The 
claim must be denied.

3.	 Gunshot scars and tracheostomy scars neck

As above, by rating decision dated in November 1989 the RO 
granted service connection for gunshot scars and tracheostomy 
scars neck and assigned a noncompensable disability rating 
effective July 13, 1988, the date of his initial claim for VA 
benefits.  By rating decision dated in January 2004 the RO 
continued a non-compensable rating for the gunshot scars and 
tracheostomy scars neck.  

The Board notes that on September 23, 2008, VA amended the 
criteria for evaluating scars. See 73 Fed. Reg. 54,708 (Sept. 23, 
2008).  The amendments are only effective, however, for claims 
filed on or after October 23, 2008, although a claimant may 
request consideration under the amended criteria.  In this case, 
the Veteran has not requested such consideration.  

The applicable diagnostic criteria for disorders of the skin are 
found at 38 C.F.R. § 4.118, DC 7800-7805.  Under DC 7800 
(disfigurement of the head, face, or neck), with visible or 
palpable tissue loss and either gross distortion or asymmetry of 
three or more features or paired sets of features (nose, chin, 
forehead, eyes [including eyelids], ears [auricles], cheeks, 
lips), or with six or more characteristics of disfigurement will 
be rated as 80 percent disabling.  With visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, eyes 
[including eyelids], ears [auricles], cheeks, lips), or with four 
or five characteristics of disfigurement the disability will be 
rated at 50 percent.  With visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired set 
of features (nose, chin, forehead, eyes [including eyelids], ears 
[auricles], cheeks, lips), or with two or three characteristics 
of disfigurement the disability will be rated at 30 percent.  
With one characteristic of disfigurement the disability will be 
rated at 10 percent. 38 C.F.R. § 4.118, DC 7800.

The eight characteristics of disfigurement are: skin indurated 
and inflexible in an area exceeding six square inches; underlying 
soft tissue missing in an area exceeding six square inches; skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc) in an 
area exceeding six square inches; skin hypo or hyperpigmented in 
an area exceeding six square inches; scar adherent to the 
underlying tissue; surface contour of scar elevated or depressed 
on palpation; scar at least one-quarter inch in length; or scar 
five or more inches in length.  38 C.F.R. § 4.118, DC 7800, Note 
(1).

Scars, other than of the head, face, or neck, are to be rated 
under DCs 7801 to 7805.  

Under Diagnostic Code 7801, scars, other than head, face, or 
neck, that are deep or cause limited motion in an area or areas 
exceeding six square inches (39 square centimeters) warrant a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7801.  
Scars in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with § 4.25 of 
this part.  Id. at Note (1).  A deep scar is one associated with 
underlying soft tissue damage.  Id. at Note (2).

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited motion 
in an area or areas of 144 square inches (929 square centimeters) 
or greater warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7802.  Scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined in 
accordance with § 4.25 of this part.  Id. at Note (1). A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note (2). 

Under DC 7803, a 10 percent evaluation is assignable for scars 
that are superficial and unstable.  38 C.F.R. § 4.118, DC 7803.  
An unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  A superficial scar is 
one not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, DC 7803, Note (1), (2).

Under DC 7804, a 10 percent evaluation is assignable for scars 
that are superficial and painful on examination.  38 C.F.R. § 
4.118, DC 7804.  A superficial scar is one not associated with 
underlying soft tissue damage.  A 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  38 C.F.R. § 4.118, DC 7804, Note (1), (2).

Under DC 7805, other types of scars will be rated based on 
limitation of function of affected part. 38 C.F.R. § 4.118, DC 
7804.

Given the evidence of record, the Board finds that a compensable 
disability rating for the Veteran's service-connected gunshot 
scars and tracheostomy scars neck is not warranted.  There is a 
complete absence of any competent or objective medical evidence 
on file which shows that the Veteran's scars are deep, unstable, 
painful, that they lose their covering repeatedly, cover an area 
of 144 square inches or greater, that they adversely affect any 
function, or manifest a characteristic of disfigurement.  As 
above, the November 2003 VA examination noted a well-healed 
surgical scar at the level of the larynx as well as a well-healed 
tracheotomy scar.  The November 2003 VA joints examination noted 
a 1.5 cm tracheotomy scar, a 9 cm anterior and left cervical 
scar, and a 2.5 cm volar incision and a 7 cm dorsal incision, 
both over the metacarpal of the left hand.  While range of motion 
of the cervical spine was limited by the Veteran's complaints of 
discomfort to 30 degrees of flexion, 30 degrees of extension, 60 
degrees or left side rotation, and 45 degrees of right side 
rotation this limitation of motion is not compensable under 38 
C.F.R. § 4.71a, the General Rating Criteria for the Spine.  He 
had full active range of motion of the hand.  During a December 
2008 VA examination of the left hand the examiner noted a 7 cm Z-
shaped scar on the dorsum of the hand between the first and the 
fourth metacarpals midshaft.  The Veteran did not have any 
tenderness in the metacarpal area of the hand to palpation.   As 
such, the Veteran's scars are appropriately rated as 
noncompensable.  

The Board also finds that no higher evaluations can be assigned 
pursuant to any other potentially applicable diagnostic codes.  
Because there are specific diagnostic codes to evaluate scars, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. § 4.20 
(permitting evaluation, by analogy, where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability).  See Butts v. Brown, 5 Vet. App. 532 (1993).  

4.	Comminuted fracture third metacarpal left hand

As above, by rating decision dated in November 1989 the RO 
granted service connection for comminuted fracture third 
metacarpal left hand and assigned a noncompensable disability 
rating effective July 13, 1988, the date of his initial claim for 
VA benefits.  By rating decision dated in January 2004 the RO 
continued a non-compensable rating for the left hand.  By rating 
decision dated in March 2010, the RO increased the Veteran's 
disability rating for this disorder from noncompensable to 10 
percent with an effective date of the date of December 9, 2008, 
the date of the most recent VA examination.  10 percent is the 
highest rating available under 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5226 and, as such, was considered a full grant of the appeal 
beginning December 9, 2008.  The issue of entitlement to a 
compensable disability rating for comminuted fracture third 
metacarpal left hand prior to December 9, 2008 remains before the 
Board.

The Veteran's comminuted fracture third metacarpal left hand is 
rated by analogy under 38 C.F.R. § 4.71a, DC 5299-5206, the 
diagnostic code for ankylosis of the long finger.  Under DC 5226, 
a 10 percent disability evaluation is assigned for unfavorable or 
favorable ankylosis of the long finger of the major or minor 
hand.

The Board finds that the preponderance of the evidence is against 
the assignment of a compensable disability rating for comminuted 
fracture third metacarpal left hand prior to December 9, 2008.  
As above, the Veteran had full active range of motion of the left 
hand during the November 2003 VA joints examination.  The first 
indication of pain on motion is the December 9, 2008 VA 
examination report.  As such, there is no evidence to suggest 
that the degree of disability manifested by the Veteran's 
comminuted fracture third metacarpal left hand met the criteria 
for a 10 percent disability rating prior to December 9, 2008.

While the Veteran did have some complaints of stiffness of the 
left hand during the November 2003 VA joints examination, and 
such a symptom could warrant a compensable disability rating when 
applying the considerations of pain, weakened movement, excess 
fatigability, or incoordination, the Board is unable to find 
sufficient medical evidence to support such a finding.  Prior to 
December 9, 2008, the sole impact the Veteran attributed to his 
comminuted fracture third metacarpal left hand was some 
complaints of stiffness.  The Board finds that these complaints 
do not equate to disability resulting in unfavorable or favorable 
ankylosis of the long finger as is required for a compensable 
disability rating under DC 5226.

The Board has reviewed other Codes pertaining to disabilities of 
the hand.  The Veteran is not entitled to a higher evaluation 
under any other diagnostic because favorable or unfavorable 
ankylosis of the left hand has not been demonstrated.


SERVICE CONNECTION

Nerve damage of the neck, bilateral shoulder disorder, and 
bilateral sinus disorder

The Board finds that the preponderance of the evidence is against 
service connection for nerve damage of the neck, bilateral 
shoulder disorder, and bilateral sinus disorder.  There is no 
evidence of any of these disorders during military service and no 
current diagnosis of any of the claimed conditions.  The November 
2003 VA joints examination the Veteran denied any bilateral 
shoulder problems but instead reported that his shoulder problems 
stem from his neck into the trapezial region.  He denied any 
history of trauma or injury to the shoulders and he denied 
shoulder pain, per se.  Also, during the November 2003 VA joints 
examination the Veteran reportedly had a normal neurological 
evaluation.  Furthermore, during the June 2009 VA sinuses 
examination the examiner noted a history of sinusitis but found 
neither radiographic evidence of sinusitis nor any other chronic 
condition associated with sinusitis.  

Current disability is required in order to establish service 
connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board has 
carefully considered the Veteran' lay statements in support of 
the contention that he has nerve damage of the neck, a bilateral 
shoulder disorder, and a bilateral sinus disorder.  However, a 
diagnosis of such disorders is not capable of lay observation and 
requires medical expertise.  See Buchanan, 451 F.3d at 1335; 
Jandreau, 492 F.3d at 1372; Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009).

 Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for nerve damage of the 
neck, a bilateral shoulder disorder, and a bilateral sinus 
disorder.  38 U.S.C.A. § 5107(b).


            Eye disorder
           
The Board finds that the preponderance of the evidence is against 
service connection for an eye disorder.  First, there is no 
evidence of an eye disorder during military service.  As above, 
the May 1976 separation examination noted normal eyes.  Second, 
there is no evidence of an eye disorder until after the March 
2003 motorcycle accident, approximately 27 years after service.  
Third, there is no competent medical evidence in the record that 
links any current eye disorder to an incident of the Veteran's 
active military service.  In fact, the November 2003 VA eye 
examiner opined that the Veteran's partial right traumatic 3rd 
nerve palsy and optic neuropathy was secondary to a post-service 
March 2003 motorcycle accident as the Veteran's symptoms of 
double vision began immediately after the motorcycle accident.  
The examiner further opined that the Veteran's eye problems were 
not related to his in-service gunshot wound to the neck.

It is acknowledged that the Veteran is competent to give evidence 
about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 
465 (1994).  It is further acknowledged that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan, 451 F.3d at 1331.  Here, however, 
any statements as to continuous eye problems since service are 
not found to be persuasive in light of the fact that the Veteran 
denied problems upon separation and did not complain of eye 
problems until over three decades following discharge.  Such 
histories reported by the Veteran for treatment purposes are of 
more probative value than the more recent assertions and 
histories given for VA disability compensation purposes.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in 
medical records when medical treatment was being rendered may be 
afforded greater probative value; statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell the 
truth in order to receive proper care); see also Pond v. West, 12 
Vet. App. 341 (1999) (although Board must take into consideration 
the veteran's statements, it may consider whether self-interest 
may be a factor in making such statements).

For these reasons, continuity of symptomatology has not here been 
established, either through the medical evidence or through the 
Veteran's statements.  

In short, the Board finds that the preponderance of the evidence 
is against the claim for entitlement to service connection for an 
eye disorder, and the appeal is denied.  The benefit-of-the-doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b).

Extraschedular Consideration

The record shows that the Veteran worked as an electrician until 
the March 2003 motorcycle accident and has been unemployed since 
then.  The Veteran has claimed entitlement to TDIU which will be 
addressed in the remand below, so the Board will adjudicate the 
issue of whether referral for an extraschedular rating for the 
increased ratings claims decided herein is warranted.  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).  

The discussion above reflects that the symptoms of the Veteran's 
service-connected disabilities, including speech, orthopedic and 
neurologic manifestations, are contemplated by the applicable 
rating criteria.  The effects of the Veteran's disabilities have 
been fully considered and are contemplated in the rating 
schedule; hence, referral for an extraschedular rating is 
unnecessary at this time Thus, consideration of whether the 
Veteran's disability picture exhibits other related factors such 
as those provided by the regulations as "governing norms" is 
not required and referral for an extraschedular rating is 
unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was sent in October 2003, April 
2005, March 2006, and July 2008 and the claim was readjudicated 
in a March 2010 supplemental statement of the case.  Mayfield, 
444 F.3d at 1333.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board although he 
declined to do so.  The examiners reported the Veteran's 
pertinent history and made all other necessary findings regarding 
the disabilities at issue and, as such, these examination reports 
are adequate for rating purposes.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  


VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

A compensable disability rating for perforated esophagus through 
and through with gastroesophageal reflux disease (GERD) prior to 
December 9, 2008 and greater than 10 percent beginning December 
9, 2008 is denied.

A compensable disability rating for left vocal cord paralysis due 
to tracheal injury is denied.  

A compensable disability rating for gunshot scars and 
tracheostomy scars neck is denied.  

A compensable disability rating for comminuted fracture third 
metacarpal left hand prior to December 9, 2008 is denied.

Service connection for nerve damage of the neck to include as 
secondary to service-connected gunshot scars and tracheostomy 
scars neck is denied.  

Service connection for a bilateral shoulder disorder to include 
as secondary to service-connected gunshot scars and tracheostomy 
scars neck is denied.  

Service connection for a bilateral sinus disorder to include as 
secondary to service-connected gunshot scars and tracheostomy 
scars neck is denied.  

Service connection for an eye disorder to include as secondary to 
service-connected gunshot scars and tracheostomy scars neck is 
denied.  


REMAND

1.	Muscle and/or Orthopedic Disorder of the Neck

The Veteran originally filed a claim for entitlement to service 
connection for a muscle disorder of the neck.  However, the 
medical evidence of record indicates that the Veteran has also 
been diagnosed with mild degenerative disk disease of the neck.  
The Board has expanded the Veteran's original claim to include 
all muscle and orthopedic disorders of the neck.

A November 2003 x-ray revealed a bullet embedded in the center 
portion in the of the body of C7.  Mild degenerative changes were 
noted at C6-7 disk space.  The impression was 1) gunshot wound, 
cervical spine, with mild degenerative disk disease, 2) 
motorcycle accident, recent, with aggravation of cervical 
complaints.  

It is unclear whether the Veteran has a muscle injury of the 
neck.  While there was no muscular atrophy noted in the November 
2003 VA joints examination under 38 C.F.R. § 4.56, a finding of 
slight disability of the muscles is not appropriate when there 
are metallic fragments retained in muscle tissue.  If the bullet 
in the Veteran's neck is retained in the muscle tissue of his 
neck this would potentially warrant a separate compensable 
disability rating  under 38 C.F.R. § 4.73, DCs 5319-5323.  On 
remand, the Veteran should be afforded a VA muscles examination 
to determine whether the bullet is retained in the muscle tissue 
of the Veteran's neck and whether there is any resulting muscle 
disorder.  

It is also unclear whether the mild degenerative disk disease of 
the cervical spine is related to the Veteran's April 1975 gunshot 
wound to the neck or is instead related to the March 2003 post-
service motorcycle accident or whether it is even possible to 
separate the effects of the two.  See Mittleider v. West, 11 Vet. 
App. 181 (1998).  On remand, the Veteran should be afforded a VA 
orthopedic examination to determine whether the current diagnosis 
of mild degenerative disk disease of the cervical spine is 
related to the Veteran's military service.   
   
2.	An acquired psychiatric disorder to include posttraumatic 
stress disorder (PTSD) as secondary to service-connected 
gunshot scars and tracheostomy scars neck

The Veteran originally filed a claim for entitlement to service 
connection for PTSD.  However, the medical evidence of record 
indicates that the Veteran has only been diagnosed with major 
depression.  

A March 1989 VA general examination shows possible psychiatric 
problems but indicates that the Veteran did not admit psychiatric 
problems.  Subsequently, the Veteran was involved in a motorcycle 
accident in March 2003, sustaining several serious injuries.  An 
August 2003 VA examination report shows abnormalities on mental 
status examination, specifically poor object recall after five 
minutes.  

The Veteran submitted a claim for service connection for PTSD in 
October 2003.  He underwent a VA psychiatric examination in 
November 2003 and was diagnosed with depression and a personality 
disorder.  The examiner indicated that the Veteran did not meet 
the criteria for a diagnosis of PTSD, however, the examiner also 
indicated that a diagnosis of PTSD could possibly be made upon 
further examination.  The examiner did not provide an opinion as 
to whether the Veteran's current depression was related to 
military service, to include the April 1975 shooting incident.       

Given the April 1975 shooting incident and the uncertainty as to 
the etiology of the Veteran's current depression, he should be 
afforded an appropriate VA examination to resolve the matter.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

3.	 TDIU

The Veteran claims that he is unable to obtain substantially 
gainful employment as a result of his service-connected 
disabilities.  It appears that the Veteran worked as an 
electrician until the March 2003 motorcycle accident and has been 
unemployed since then.  


While there are several opinions of record that the Veteran is 
unable to work as an electrician, the record does not contain a 
medical opinion as to whether the Veteran is unable to secure and 
maintain gainful employment (physical or sedentary) in light of 
his service-connected disabilities.  The Board may not reject a 
claim for a TDIU without producing evidence, as distinguished 
from mere conjecture, that the Veteran can perform work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1994).  On remand the Veteran 
should be afforded an appropriate VA examination to resolve this 
matter.  

Moreover, the Veteran is in receipt of a combined disability 
evaluation of 60 percent and, therefore, does not meet the 
minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  
Consideration of an award of TDIU must take into account whether 
TDIU is warranted on an extraschedular basis.  The Board does not 
have the authority to assign an extraschedular total disability 
rating for compensation purposes based on individual 
unemployability in the first instance.  Bowling v Principi, 15 
Vet. App. 1 (2001).  Given the evidence of record and the 
provisions of 38 C.F.R. § 4.16(b), the Board finds that the 
AMC/RO should consider whether the Veteran's claim should be 
submitted to the Director of Compensation and Pension for a 
determination as to whether a TDIU should be awarded on an extra-
schedular rating basis. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
muscles examination to determine whether 
the bullet seen on November 2003 X-ray 
examination which is reportedly embedded 
in the center portion at C7is retained 
in the muscle tissue of the Veteran's 
neck and whether there is any resulting 
muscle disorder.  

The claims file must be made available 
to the examiner for review prior to the 
examination.  All indicated studies 
should be conducted.   
 
Based on the examination and review of 
the record, the examiner should indicate 
whether the Veteran has a muscle injury.  
If so, the examiner should identify 
which muscle group is affected and offer 
an opinion as to whether it is at least 
as likely as not that the any 
currently diagnosed muscle disorder of 
the neck is related to the April 1975 
shooting incident during the Veteran's 
active military service.

Complete rationale for any opinion 
should be provided.

2.  Schedule the Veteran for a VA 
orthopedic examination to determine 
whether the current diagnosis of mild 
degenerative disk disease of the 
cervical spine is related to the 
Veteran's military service.

The claims file must be made available 
to the examiner for review prior to the 
examination.  All indicated studies 
should be conducted.   
 
Based on the examination and review of 
the record, the examiner should give an 
opinion as to whether it is at least as 
likely as not that the Veteran's 
current diagnosis of mild degenerative 
disk disease of the neck is related to 
the Veteran's April 1975 gunshot wound 
to the neck or is instead related to the 
March 2003 post-service motorcycle 
accident or whether it is even possible 
to separate the effects of the 
degenerative disk disease of the neck 
from the April 1975 incident and the 
March 2003 motorcycle accident pursuant 
to Mittleider v. West, 11 Vet. App. 181 
(1998).  

Complete rationale for any opinion 
should be provided.

3.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
current nature and likely etiology of 
his depression and any other diagnosed 
acquired psychiatric disorder.  

The claims file must be made available 
to the examiner for review prior to the 
examination.  All indicated studies 
should be conducted.   
 
Based on the examination and review of 
the record, the examiner should give an 
opinion as to whether it is at least as 
likely as not that the any currently 
depression and any other currently 
diagnosed acquired psychiatric disorder 
was incurred in or is otherwise related 
to his military service, to include the 
April 1975 shooting incident during the 
Veteran's active military service.

Complete rationale for any opinion 
should be provided.  

4.  Schedule the Veteran for an 
appropriate VA examination to identify 
the impact of his service-connected 
disabilities (migraine headaches; 
comminuted fracture of the third 
metacarpal left hand; perforated 
esophagus through and through with GERD; 
gunshot scars and tracheostomy scars of 
the neck; left vocal cord paralysis due 
to tracheal injury; and fracture of the 
mandible) on his employability.  The 
claims file must be made available to 
the examiner for review.  

All pertinent symptomatology and findings 
must be reported in detail.  Based on the 
examination and review of the record, the 
examiner must provide an opinion as to 
whether it is at least as likely as 
not that the Veteran's service-connected 
disabilities, without regard to any non 
service-connected disabilities or his 
age, render him unable to secure and 
follow a substantially gainful occupation 
(physical or sedentary).  

A complete rationale for all opinions must 
be   provided.

5.  After completion of the foregoing, 
determine whether referral to the 
Director of Compensation and Pension for 
a determination as to whether the Veteran 
is entitled to a total disability rating 
based on individual unemployability due 
to service-connected disabilities in 
accordance with the provisions of 38 
C.F.R. § 4.16(b) is warranted.  The 
rating board should include a full 
statement as to the Veteran's service-
connected disabilities, employment 
history, educational and vocational 
attainment and all other factors having a 
bearing on the issue.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
Veteran's claims.  If any benefit sought 
continues to be denied, the RO should 
issue a supplemental statement of the 
case (SSOC) to the Veteran and his 
representative.  Thereafter, if 
appropriate, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


